      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 1 of 21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

GREGORY SAGE,

                             Plaintiff,
                                                            1:18-CV-1494
v.                                                          (GTS/DJS)

HSBC BANK USA NATIONAL ASSOCIATION, as
Trustee in Trust for Ace Securities Corp., Home
Equity Loan Trust Series 2006-0P2 Asset-Backed
Pass-Through Certificates,

                        Defendant.
____________________________________________

APPEARANCES:                                                OF COUNSEL:

GREGORY SAGE
  Plaintiff, Pro Se
60 Terwilliger Road
Kerhonkson, NY 12446

HOUSER LLP                                                  DAVID S. YOHAY, ESQ.
  Counsel for Defendant
60 East 42nd Street, Suite 2330
New York, NY 10165

GLENN T. SUDDABY, Chief United States District Judge

                                   DECISION and ORDER

       Currently before the Court, in this action under the Truth in Lending Act filed by

Gregory Sage (“Plaintiff”) against HSBC Bank USA National Association (“Defendant”), is

Defendant’s motion for summary judgment. (Dkt. No. 69.) For the reasons set forth below,

Defendant’s motion is granted.
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 2 of 21




I.      RELEVANT BACKGROUND

        A.      Plaintiff’s Complaint

        Generally, in his Complaint, Plaintiff claims that Defendant failed to notify him when his

mortgage was transferred to Defendant as required by 15 U.S.C. § 1641(g). (Dkt. No. 2 [Plf.’s

Compl.].) More specifically, Plaintiff alleges that (a) this assignment was not filed with the

Ulster County Clerk’s Office, and he was unaware of the assignment until February 2018, and

(b) because a previous transfer of his mortgage in 2009 was not valid in that it included falsified

signatures, Defendant was required to notify him regarding the more-recent transfer underlying

his claim. (Id., at ¶¶ 4-6, 8-11.)

        B.      Undisputed Material Facts

        Despite having been repeatedly notified of the consequences of doing so,1 Plaintiff has

violated Local Rule 56.1(b) (formerly Local Rule 7.1[a][3]) of the Court’s Local Rules of

Practice, which requires opponents of a motion for summary judgment to file a response

expressly admitting or denying (in matching numbered paragraphs and with appropriate record

citations) each of the factual assertions in the movant’s Statement of Material Facts. (Compare

Dkt. No. 69, Attach. 2 [Def.’s Rule 56.1(a) Statement] with Dkt. No. 82, at 27-36 [Plf.’s

Response to Def.’s Motion].)2 On this ground alone, the Court may deem Defendant’s properly

1
        (Dkt. No. 4; Dkt. No. 69, Attach. 33; Dkt. No. 71, at 2.)
2
        The Court notes that, in response to Defendant’s motion for summary judgment, Plaintiff
filed not a Rule 7.1 (or 56.1) Response but a “FRCP 56.1 b 1 Statement.” (Dkt. No. 82, at 27-
36.) Such a document, which omits admissions/denials and attempts to assert undisputed
material facts, has no place in the procedure established by Local Rule 7.1 (or 56.1) and will be
disregarded. See Binghamton-Johnson City Joint Sewage Bd. v. Am. Alternative Ins. Corp., 12-
CV-0553, 2015 WL 2249346, at *11 n.1 (N.D.N.Y. May 13, 2015) (Suddaby, J.) (“Neither the
Federal Rules of Civil Procedure nor the Local Rules of Practice [for the N.D.N.Y.] permit such
a counterstatement in response to a motion for summary judgment. . . . This, of course, makes
sense, given that what is needed for a non-movant to defeat a motion is a genuine dispute of fact;
and the only point of asserting undisputed facts would be to prevail on a cross-motion for
summary judgment.”); accord, Davis v. City of Syracuse, 12-CV-0276, 2015 WL 1413362, at *2
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 3 of 21




supported factual assertions as having been admitted by Plaintiff. The Court has no duty to sua

sponte sift through the record to assure itself there is no genuine dispute of material fact.3

          However, in the interest of thoroughness, the Court will recite the material facts that,

based on its review of the record, it finds to be both established by Defendant and undisputed by

the record.

          1.     Plaintiff received a loan in the original amount of $200,000 (the “Loan”) from

                 Option One Mortgage Corporation, which was memorialized by a note, dated

                 May 5, 2006 (the “Note”).

          2.     The Loan was secured by a mortgage on the premises commonly known as 60

                 Terwilliger Road, Kerhonkson, New York 12446 (the “Property”), dated May 5,

                 2006, given by Defendant to Option One (the “Mortgage”).

          3.     The Mortgage was recorded by the Ulster County Clerk on May 16, 2006, as

                 instrument number 2006-00012658.

          4.     The Note was repayable as follows: the sum of $1,523.68 on July 1, 2006, and a

                 like sum each and every month thereafter June 1, 2008, at which time the monthly

n.1 (N.D.N.Y. Mar. 27, 2015) (Suddaby, J.); N.Y. Teamsters v. Express Servs., Inc., 426 F.3d
640, 648-49 (2d Cir. 2005) (upholding grant of summary judgment where “[t]he district court,
applying Rule 7.1[a][3] strictly, reasonably deemed [movant’s] statement of facts to be
admitted” because the non-movant submitted a responsive Rule 7.1[a][3] statement that “offered
mostly conclusory denials of [movant’s] factual assertions and failed to include any record
citations”); Meaney v. CHS Acquisition Corp., 103 F. Supp. 2d 104, 108-09 (N.D.N.Y. 2000)
(Kahn, J.) (deeming assertions in movant’s Rule 7.1 Statement where non-movant’s Rule 7.1
Response did not mirror the Rule 7.1 Statement); Phipps v. New York State Dept. of Labor, 53 F.
Supp. 2d 551, 556 (N.D.N.Y. 1999) (McAvoy, C.J.) (“Because plaintiff’s 129 paragraph
response did not mirror the 7.1(a)(3) Statement submitted by the defendant, the facts set forth in
defendant’s 7.1(a)(3) Statement are deemed admitted.”).
3
          Cusamano v. Sobek, 604 F. Supp. 2d 416, 426 & n.2 (N.D.N.Y. 209) (Suddaby, J.) (citing
cases).
Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 4 of 21




       payment amount is to be determined by the interest rate prevailing on that day

       and the first day of every sixth month thereafter until the maturity date of June 1,

       2036, at which time the entire residue should become due and payable.

 5.    Pursuant to the Pooling and Servicing Agreement of October 1, 2006, and the

       accompanying Mortgage Loan Schedule, the Loan was conveyed to Defendant.

 6.    Defendant has continuously owned the Loan since its acquisition in 2006.

 7.    Defendant has never sold or otherwise transferred or assigned the Loan to a new

       creditor.

 8.    Pursuant to the Custodial Agreement of October 1, 2006, Wells Fargo Bank, N.A.

       (“Wells Fargo”) is Defendant’s document custodian.

 9.    Between May 5, 2006, and May 18, 2006, Jamie Ellis, Assistant Secretary for

       Option One, endorsed the original Note in blank by signing an allonge that was

       firmly affixed to the original Note.

 10.   On June 16, 2006, the original “wet ink” Note with a firmly affixed allonge

       bearing Option One’s endorsement in blank was delivered to Wells Fargo, as

       Defendant’s custodian.

 11.   Defendant, through Wells Fargo, has maintained continuous physical possession

       of the original “wet ink” Note, endorsed in blank, since June 16, 2006.

 12.   The Mortgage was also assigned to the Trust, as memorialized by the assignment

       of mortgage, dated April 20, 2009, and recorded by the Ulster county Clerk on

       April 24, 2009, as instrument number 2009-00006019 (the “2009 Assignment of

       Mortgage”).

 13.   Plaintiff breached his obligations pursuant to the Note and the Mortgage by
Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 5 of 21




       failing to tender the installment that became due and payable on August 1, 2008,

       and subsequent installments.

 14.   As of August 18, 2020, no payment has been made on the Loan since Plaintiff’s

       default on August 1, 2008.

 15.   During this period, Defendant has paid the taxes and insurance on the Property.

 16.   On April 23, 2009, Defendant commenced an action in the Supreme Court of the

       State of New York, County of Ulster to foreclose the Mortgage due to Plaintiff’s

       default under the Loan (the “Foreclosure Action”).

 17.   Defendant’s foreclosure counsel attempted to record a corrective assignment of

       mortgage, dated July 30, 2015.

 18.   On August 19, 2015, the Ulster County Clerk rejected and refused to record the

       2015 assignment of mortgage upon finding that the 2009 assignment of mortgage

       was a “good/clean assignment along with the acknowledgment.”

 19.   On August 3, 2017, Defendant moved for a judgment of foreclosure and sale in

       the Foreclosure Action. Defendant’s motion consisted of more than 100 pages.

 20.   Defendant annexed a copy of the 2015 assignment of mortgage to its August 3,

       2017, motion.

 21.   On August 11, 2017, Defendant mailed the motion, including the 2015

       assignment of mortgage, to Plaintiff at the Property.

 22.   Defendant obtained a judgment of foreclosure and sale, dated October 26, 2017,

       and filed it with the Ulster County Clerk’s Office on October 30, 2017.

 23.   On February 1, 2018, Plaintiff presented a proposed order to show cause in the

       foreclosure action for a motion to vacate the judgment of foreclosure and sale on
Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 6 of 21




       the basis of the 2015 assignment of mortgage and other grounds.

 24.   Although Plaintiff briefly mentioned a failure to serve as required under CPLR §

       4313 in his order to show cause, Plaintiff failed to contend in his motion to vacate

       that he was not served or timely served with Defendant’s motion for a judgment

       of foreclosure and sale.

 25.   On April 5, 2018, the Hon. Christopher E. Cahill, J.S.C., determined that there

       was “no viable basis to vacate the Judgment of Foreclosure” and denied

       Plaintiff’s motion.

 26.   As of the filing of this action, Plaintiff has filed nine motions and four notices of

       appeal in the Foreclosure action.

 27.   On November 16, 2018, Plaintiff commenced the current action in the Supreme

       Court of Ulster County.

 28.   Plaintiff verified the contents of the Complaint in a sworn verification

       accompanying the Complaint. The Complaint purports to state one claim for a

       violation of the “notice of new creditor” provision of the federal Truth in Lending

       Act (“TILA”), 15 U.S.C. § 1641(g).

 29.   Plaintiff’s Complaint alleges that Defendant failed to properly notify him of the

       2015 assignment of mortgage and that he first received the 2015 Assignment of

       Mortgage in the mail in February 2018.

 30.   On December 27, 2018, Defendant removed this action to the United States

       District Court for the Northern District of New York on the basis of federal-

       question jurisdiction pursuant to 28 U.S.C. § 1331.

 31.   On November 26, 2019, Plaintiff attended the Rule 16 conference before
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 7 of 21




               Magistrate Judge Daniel J. Stewart in this action.

       32.     At the Rule 16 conference, Plaintiff represented to Magistrate Judge Stewart that

               he has “been searching [for] ways to open up discovery again” in the Foreclosure

               action and that he is on a “fishing expedition” with this action. (Dkt. No. 69,

               Attach. 28, at 4-5.)

       33.     At the Rule 16 conference, Plaintiff also stated as follows:

                       So in – my main goal here, okay, is – of course, if there was any way that
                       I could just rape the bank for money right now – what I really want is I
                       want this case, not this case in front of your court, but eventually, okay, I
                       want this case to make it back down to Ulster County – in the Supreme
                       Court of Ulster County so that I can have a trial and I can present evidence
                       which has been denied to me now for ten years.

       34.     On March 13, 2020, Plaintiff appeared for a deposition in this action.

       35.     At his deposition, Plaintiff testified that he was not at all concerned about the

               outcome of this action because the true goal was to defeat the Foreclosure action.



       36.     Plaintiff further testified that he did not first become aware of the 2015

               assignment of mortgage until August 2018 or August 2019.

       Familiarity with the remaining undisputed material facts of this action, as well as the

disputed material facts is assumed in this Decision and Order, which (again) is intended

primarily for review by the parties.

       C.      Parties Briefing on Defendant’s Motion for Summary Judgment

               1.      Defendant’s Memorandum of Law

       Generally, in its motion for summary judgment, Defendant asserts three alternative

arguments. (Dkt. No. 69, Attach. 1 [Def.’s Memo. of Law].) First, Defendant argues that
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 8 of 21




Plaintiff fails to establish a claim under TILA, because the 2015 assignment of mortgage did not

assign the debt obligation to Defendant. (Id. at 6-10.) More specifically, Defendant argues that

the 2015 assignment of mortgage was a corrective assignment of Plaintiff’s mortgage (and is

thus not subject to the notice provision of 18 U.S.C. § 1641[g]) because it did not actually

effectuate a new sale, transfer, or assignment. (Id.)

       Second, Defendant argues that, in any event, Plaintiff’s TILA claim is time-barred by the

statute’s one-year statute of limitations. (Id. at 15-21.) In particular, Defendant argues as

follows: (a) Plaintiff’s claim accrued on August 30, 2015 (31 days after the execution of the

corrective assignment on July 30, 2015), and Plaintiff did not file his Complaint until November

16, 2018; (b) equitable tolling does not apply because Plaintiff has not alleged any act of

fraudulent concealment by Defendant apart from the mere failure to give notice, let alone

conduct sufficient to meet Fed. R. Civ. P. 9(b); and (c) even assuming Plaintiff has sufficiently

pled fraudulent concealment, the doctrine of equitable tolling would still not render his claim

timely, because he was made aware of the corrective assignment as early as August 2017 when

Defendant served its motion for judgment of foreclosure and sale in the state court action,

Plaintiff did not file his Complaint until November 2018, and he has failed to rebut the

presumption of proper service. (Id.)

       Third, in the alternative, Defendant argues that Plaintiff’s claim is barred by the doctrine

of res judicata, because the foreclosure action involved him, an adjudication on the merits, and

his TILA claim could have been raised in the foreclosure action. (Id. at 21-25.) Specifically,

Defendant argues as follows: (a) the operative facts underlying the state court foreclosure action

and those underlying this action are part of the same transaction or factual grouping (and indeed

Plaintiff previously argued in the state court action that the corrective assignment constituted a
       Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 9 of 21




standing defect that merited vacation of the judgment of foreclosure and sale); and (b) Plaintiff’s

TILA claim arose before the entry of the judgment of foreclosure action and is an improper,

collateral attack on the judgment of foreclosure sale. (Id.)

                 2.     Plaintiff’s Opposition Memorandum of Law

        Generally, in opposition to Defendant’s motion, Plaintiff asserts four arguments. (Dkt.

No. 82, at 1-26 [Pl.’s Opp’n Memo. of Law].) First, Plaintiff argues that 15 U.S.C. § 1641(g)

applies to Defendant’s assignment of mortgage because the plain language of the statute requires

disclosures when a mortgage loan is “sold or otherwise transferred or assigned to a third party . .

. .” (Id. at 11-13.)

        Second, Plaintiff argues that the statute of limitations did not begin to run in 2015,

because he first received notice of the 2015 assignment of mortgage in 2018, when Defendant

first “attached it as an exhibit to a motion.” (Id. at 14-20.)

        Third, Plaintiff argues that the doctrine of res judicata should not apply to his case,

because his foreclosure action was dismissed because he did not raise an objection or defense of

lack of standing in his responsive pleading or pre-answer motion to dismiss, and the New York

State Legislature recently passed a statute, N.Y. RPAPL § 1302-a, that states a party does not

waive any objection or defense based on the lack of standing in a foreclosure action if that party

fails to raise the objection or defense in a responsive pleading or pre-answer motion to dismiss,

thereby permitting the Court to ignore the doctrine of res judicata to allow a party to benefit

from an intervening change in the law. (Id. at 20-21.)

        Fourth, and finally, Plaintiff argues that there are triable questions of fact precluding

summary judgment, because (a) the question of when Ms. Ellis signed the allonge as an

“assistant secretary” is critical to determining its merit, (b) there are inconsistencies in
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 10 of 21




Defendant’s accounting of when Ms. Ellis signed the indorsement, (c) there are inconsistencies

in the description of when it was received, and (d) there are concerns about the purported

mortgage assignment. (Id. at 22-25.)

                3.        Defendant’s Reply Memorandum of Law

        Generally, in reply to Plaintiff’s opposition, Defendant asserts four arguments. (Dkt. No.

86 [Def.’s Reply Memo. of Law].) First, Defendant argues that the Court should deem admitted

each fact set forth in its Statement of Material Facts due to Plaintiff’s failure to comply with

Local Rule 7.1(a)(3) (now Local Rule 56.1). (Id. at 6-9.)

        Second, Defendant argues that Plaintiff has failed to rebut Defendant’s prima facie

showing that there is no genuine dispute regarding Plaintiff’s TILA claim, because (a) the law is

clear that an assignment of the mortgage without a concurrent assignment of the debt obligation

does not give rise to liability for a violation of 15 U.S.C. § 1641(g), and (b) Plaintiff has not

presented competent evidence to refute Defendant’s prima facie showing as to when the original

note was negotiated in favor of Defendant. (Id. at 9-15.)

        Third, Defendant argues that Plaintiff has failed to rebut Defendant’s prima facie

showing that there is no genuine dispute that the TILA claim is time-barred by the one-year

statute of limitations, because (a) Plaintiff failed to rebut Defendant’s prima facie showing that

equitable tolling is not available, and (b) Plaintiff has not rebutted Defendant’s prima facie

showing that his TILA claim is still untimely even if the statute of limitations was equitably

tolled. (Id. at 15-20.)

        Fourth, Defendant argues that Plaintiff failed to rebut Defendant’s prima facie showing

that there is no genuine dispute that Plaintiff’s TILA claim is barred by the doctrine of res

judicata, because Plaintiff’s TILA claim in this action is undeniably based on the same set of
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 11 of 21



facts as his defenses in the foreclosure action, Plaintiff had an opportunity to raise the TILA

claim in the foreclosure action but failed to do so, and that, even if N.Y. RPAPL § 1302-a was

relevant and retroactively applied to the facts of this case, it would nevertheless fail to strip the

Judgment of Foreclosure and Sale of its preclusive effect with respect to any previously waived

objections or defenses other than lack of standing. (Id. at 20-21.)

II.     RELEVANT LEGAL STANDARD

        Under Fed. R. Civ. P. 56, summary judgment is warranted if “the movant shows that

there is no genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is “genuine” if “the [record]

evidence is such that a reasonable jury could return a verdict for the [non-movant].” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).4 As for the materiality requirement, a dispute of

fact is “material” if it “might affect the outcome of the suit under the governing law . . . . Factual

disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248.

        In determining whether a genuine issue of material fact exists, the Court must resolve all

ambiguities and draw all reasonable inferences against the movant. Anderson, 477 U.S. at 255.

In addition, “[the movant] bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the . . . [record] which it believes

demonstrate[s] the absence of any genuine issue of material fact.” Celotex v. Catrett, 477 U.S.

317, 323-24 (1986). However, when the movant has met its initial burden, the non-movant must

4
        As a result, “[c]onclusory allegations, conjecture and speculation . . . are insufficient to
create a genuine issue of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998) [citation
omitted]. As the Supreme Court has explained, “[The non-movant] must do more than simply
show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.
Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).


                                                  11
      Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 12 of 21



come forward with specific facts showing a genuine issue of material fact for trial. Fed. R. Civ.

P. 56(a), (c), (e).5

        Implied in the above-stated burden-shifting standard is the fact that, where a non-movant

willfully fails to respond to a motion for summary judgment, a district court has no duty to

perform an independent review of the record to find proof of a factual dispute–even if that non-

movant is proceeding pro se.6 (This is because the Court extends special solicitude to the pro se

litigant largely by ensuring that he or she has received notice of the consequences of failing to

properly respond to the motion for summary judgment.)7 As has often been recognized by both

the Supreme Court and Second Circuit, even pro se litigants must obey a district court's

procedural rules.8

        Of course, when a non-movant willfully fails to respond to a motion for summary

judgment, “[t]he fact that there has been no [such] response . . . does not . . . [by itself] mean that

the motion is to be granted automatically.” Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

Rather, as indicated above, the Court must assure itself that, based on the undisputed material

facts, the law indeed warrants judgment for the movant. Champion, 76 F.3d at 486; Allen v.

Comprehensive Analytical Group, Inc., 140 F. Supp. 2d 229, 232 (N.D.N.Y. 2001) (Scullin,



5
        Among other things, Local Rule 56.1 (previously Local Rule 7.1[a][3]) requires that the
non-movant file a response to the movant's Statement of Material Facts, which admits or denies
each of the movant's factual assertions in matching number paragraphs, and supports any denials
with a specific citation to the record where the factual issue arises. N.D.N.Y. L. R. 56.1.
6
        Cusamano v. Sobek, 604 F. Supp.2d 416, 426 & n.2 (N.D.N.Y. 209) (Suddaby, J.) (citing
cases).
7
        Cusamano, 604 F. Supp.2d at 426 & n.3 (citing cases).

8
        Cusamano, 604 F. Supp.2d at 426-27 & n.4 (citing cases).

                                                  12
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 13 of 21



C.J.); N.D.N.Y. L.R. 7.1(b)(3). What the non-movant's failure to respond to the motion does is

lighten the movant's burden.

       For these reasons, this Court has often enforced Local Rule 56.1 (previously Local Rule

7.1[a][3]) by deeming facts set forth in a movant's statement of material facts to be admitted,

where (1) those facts are supported by evidence in the record, and (2) the non-movant has

willfully failed to properly respond to that statement,9 even where the non-movant was

proceeding pro se.10

       Similarly, in this District, where a non-movant has willfully failed to respond to a

movant’s properly filed and facially meritorious memorandum of law, the non-movant is deemed

to have “consented” to the legal arguments contained in that memorandum of law under Local

Rule 7.1(a)(3).11 Stated another way, when a non-movant fails to oppose a legal argument

asserted by a movant, the movant may succeed on the argument by showing that the argument

possess facial merit, which has appropriately been characterized as a “modest” burden. See

N.D.N.Y. L.R. 7.1(a)(3) (“Where a properly filed motion is unopposed and the Court determined
9
        Among other things, Local Rule 56.1 (previously Local Rule 7.1[a][3]) requires that the
non-movant file a response to the movant's Statement of Material Facts, which admits or denies
each of the movant's factual assertions in matching numbered paragraphs, and supports any
denials with a specific citation to the record where the factual issue arises. N.D.N.Y. L. R.
7.1(a)(3).
10
       Cusamano, 604 F. Supp.2d at 427 & n.6 (citing cases).
11
         See, e.g., Beers v. GMC, 97-CV-0482, 1999 U.S. Dist. LEXIS 12285, at *27-31
(N.D.N.Y. March 17, 1999) (McCurn, J.) (deeming plaintiff’s failure, in his opposition papers, to
oppose several arguments by defendants in their motion for summary judgment as consent by
plaintiff to the granting of summary judgment for defendants with regard to the claims that the
arguments regarded, under Local Rule 7.1[b][3]); Devito v. Smithkline Beecham Corp., 02-CV-
0745, 2004 WL 3691343, at *3 (N.D.N.Y. Nov. 29, 2004) (McCurn, J.) (deeming plaintiff’s
failure to respond to “aspect” of defendant’s motion to exclude expert testimony as “a
concession by plaintiff that the court should exclude [the expert’s] testimony” on that ground).

                                                13
       Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 14 of 21



that the moving party has met its burden to demonstrate entitlement to the relief requested

therein, the non-moving party's failure to file or serve any papers as this Rule requires shall be

deemed as consent to the granting or denial of the motion, as the case may be, unless good cause

is shown.”); Rusyniak v. Gensini, 07-CV-0279, 2009 WL 3672105, at *1, n.1 (N.D.N.Y. Oct. 30,

2009) (Suddaby, J.) (collecting cases); Este-Green v. Astrue, 09-CV-0722, 2009 WL 2473509, at

*2 & n.3 (N.D.N.Y. Aug. 7, 2009) (Suddaby, J.) (collecting cases).

III.    ANALYSIS

        After carefully considering whether Plaintiff is entitled to summary judgment, the Court

answers that question in the affirmative for the reasons stated in Defendant’s memoranda of law.

(Dkt. No. 69, Attach. 1; Dkt. No. 86.) To those reasons, the Court adds the following analysis,

which is intended to supplement, and not supplant, Defendant’s reasoning.

        A.     Whether the 2015 Assignment of Mortgage Assigned Defendant a Debt
               Obligation

        In pertinent part, Section 1641(g) states, “In addition to other disclosures required by this

subchapter, not later than 30 days after the date on which a mortgage loan is sold or otherwise

transferred or otherwise assigned to a third party, the creditor that is the new owner or assignee

of the debt shall notify the borrower in writing of such transfer.” 15 U.S.C. § 1641(g). This

Court previously addressed the notice requirements of 15 U.S.C. § 1641(g) in Garrasi v.

Christiana Trust. 16-CV-1035, 2017 WL 4334134, at 6 n.7 (N.D.N.Y. Sept. 28, 2017)

(Suddaby, C.J.). There, the Court identified several cases recognizing that, “[b]ased on its plain

language, [Section] 1641(g)’s disclosure obligation is triggered only when ownership of the

‘mortgage loan’ or ‘debt’ itself is transferred, not when the instrument securing the debt (that is,

the mortgage) is transferred.” Rider v. HSBC Mortg. Corp. (USA), 12-CV-0925, 2013 WL

                                                 14
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 15 of 21



3901519, at *4 (S.D. Ohio July 29, 2013) (quoting Giles v. Wells Fargo Bank, N.A., 519 F.

App’x 576, 578 [11th Cir. 2013]); accord, e.g., In re Bishop, 13-CV-0977, 2014 WL 1266363, at

*7 (D. De. Mar. 21, 2014) (“[C]ase law confirms that what matters for § 1641(g) purposes is

[the] transfer of the debt obligation, not merely [the] assignment of the mortgage.”) (quoting

Connell v. CitiMortgage, Inc., 11-CV-0443, 2012 WL 5511087, at *8 [S.D. Ala. Nov. 13, 2012]

); Foley v. Wells Fargo Bank, N.A., 11-CV-62314, 2012 WL 4829124, at *3 (S.D. Fla. Sept. 28,

2012) (concluding that Wells Fargo's “interests in the Mortgage, not in the Note, that were

conveyed to [it] by the . . . 2010 Assignment were insufficient to trigger the notification

requirements of § 1641(g)” because Wells Fargo was not “‘the creditor that is the new owner or

assignee of the debt,’ which is to whom the very terms of the statute apply the 30-day notice

requirement”).

       Here, in his Complaint, Plaintiff alleges that in February 2018 he received an Assignment

of Mortgage assigning the deed of trust on his home from his original lender, effective July 20,

2015. (Dkt. No. 2, at ¶ 4.) Despite Plaintiff’s arguments to the contrary, such an assignment

does not give rise to liability for a violation of Section 1641(g) because of the lack of admissible

record evidence that Defendant is a new owner or the new assignee of a mortgage loan. See,

e.g., Jara v. Aurora Loan Servs., 852 F. Supp. 2d 1204, 1209 (N.D. Cal. 2012) (“15 U.S.C. §

1641(g) only applies to creditors who are new owners or assignees of [a] mortgage loan, and Mr.

Jara does not allege that Aurora is a new owner or assignee of his loan.”) (emphasis added).

Accordingly, Plaintiff does not have a valid TILA claim against Defendant.12

12
        Plaintiff also mistakenly argues that, because the Court rejected the argument on
Defendant’s original motion to dismiss (Dkt. No. 28), the Court should do so again. (Dkt. No.
82, at 11-13.) However, Plaintiff does not properly identify the Court’s ruling in its previous
decision: that Defendant’s affirmative defense arguments were improper for a motion to dismiss

                                                 15
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 16 of 21



       B.      Whether Plaintiff’s TILA Claim Is Barred by the Statute of Limitations

       The statute of limitations for filing a private action for monetary damages under TILA is

one year.” Kelmetis v. Fed. Nat'l Mortg. Assoc., 16-CV-0246, 2017 WL 395120, at *6

(N.D.N.Y. Jan. 27, 2017) (D'Agostino, J.). Plaintiff does not appear to dispute that this

limitations period expired in or around August 30, 2016 (i.e., one year after the thirty-day period

following the assignment); instead, Plaintiff argues that he is entitled to equitable tolling dating

back to February 2018, eight months before this case was filed. (Dkt. No. 82 at 18-20 [Plf.’s

Opp'n Memo. of Law].) However, “equitable tolling will not be applied unless the plaintiff

alleges affirmative acts of concealment by the defendant over and above any alleged non-

disclosure that forms the basis of her claims.” Kelmetis, 2017 WL 395120, at *6 (quoting

Futterman v. Washington Mut. Bank, FA, 10-CV-1002, 2010 WL 5067650, at *2 [N.D.N.Y.

Dec. 6, 2010] [Kahn, J.]).

               To invoke the doctrine of fraudulent concealment properly [for purposes
               of seeking an equitable tolling of the statute of limitations], a plaintiff
               must establish three elements, including (1) wrongful concealment by
               defendants [of their actions] (2) which prevented plaintiff’s discovery of
               their nature of the claim within the limitations period, and (3) due
               diligence in pursuing the discovery of the claim.

Reeder v. Robinson, 16-CV-1129. 2018 WL 3121633, at *5 (N.D.N.Y. Jan 24, 2018) (Danks,

M.J.) (quoting Richard v. LeClaire, 15-CV-0006, 2017 WL 4349381, at *2 [N.D.N.Y. Sept. 29,

2017] [Sannes, J.]).

        “A claim of fraudulent concealment must be pled with particularity, in accordance with

the heightened pleading standards of Fed. R. Civ. P. 9(b).” Hinds Cty., Miss. v. Wachovia Bank


for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) but are more appropriate for a
motion for summary judgment pursuant to Fed. R. Civ. P. 56.

                                                  16
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 17 of 21



N.A., 620 F. Supp. 2d 499, 520 (S.D.N.Y. 2009). As to the circumstances of fraud, “the

complaint must ‘(1) detail the statements (or omissions) that the plaintiff contends are

fraudulent, (2) identify the speaker, (3) state where and when the statements (or omissions) were

made, and (4) explain why the statements (or omissions) are fraudulent.’” Lorely Fin. (Jersey

No. 3 Ltd. v. Wells Fargo Secs., LLC, 797 F.3d 160, 171 (2d Cir. 2015) (quoting Eternity Global

Master Fund Ltd. v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 187 [2d Cir. 2004]). As to

the defendant’s mental state, although the heightened pleading standard does not apply, the

plaintiff “must nonetheless allege facts ‘that give rise to a strong inference of fraudulent intent.’”

Loreley Fin., 797 F.3d at 171 (quoting Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290-91 [2d Cir.

2006]). “In determining the adequacy of [the plaintiff’s] fraud pleadings under these various

requirements, we view the alleged facts in their totality, not in isolation.” Id. (citing Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 [2007]).

       Here, Plaintiff has failed to identify with particularity the circumstances constituting

fraud or mistake. “[I]n cases involving TILA, the courts have held uniformly that fraudulent

conduct beyond the nondisclosure itself is necessary to equitably toll the running of the statute of

limitations[,] . . . because if the very nondisclosure or misrepresentation that gave rise to the

TILA violation also tolled the statute of limitations, the effect of the statute of limitations would

be nullified.” Grimes v. Fremont Gen. Corp., 785 F. Supp. 2d 269, 286 (S.D.N.Y. 2011)

(internal quotation marks omitted; emphasis in original). Because Plaintiff has failed to adduce

admissible record evidence establishing (let alone plead with particularity) any fraudulent

conduct that Defendant engaged in beyond the nondisclosure itself, the Court finds that the

statute of limitations should not be equitably tolled.


                                                  17
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 18 of 21



       Accordingly, for all of these reasons, the Court finds, in the alternative, that Defendant is

entitled to summary judgment because Plaintiff’s claim is time-barred by the statute of

limitations.

       C.      Whether Plaintiff’s TILA Claim Is Barred by the Doctrine of Res Judicata

       “Under the Constitution’s Full Faith and Credit Clause, see U.S. Const. Art. IV, § 1,

federal courts must accord state court judgments the same preclusive effect as other courts

within that state.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994) (citing Migra v. Warren

City Sch. Dist., 465 U.S. 75, 81 [1984]). The Court’s “analysis is governed by New York State

law, which has adopted a transactional approach to res judicata, barring a later claim arising out

of the same factual grouping as an earlier litigated claim even if the later claim is based on

different legal theories or seeks dissimilar or additional relief.” Burgos, 14 F.3d at 790

(emphasis added) (citing Smith v. Russel Sage College, 54 N.Y. 2d 185 [1981]). “To prove the

affirmative defense [of res judicata] a party must show that (1) the previous action involved an

adjudication on the merits; (2) the previous action involved the plaintiff[] or those in privity with

them; [and] (3) the claims asserted in the subsequent action were, or could have been, raised in

the prior action.” Monohan v. New York City Dep’t of Corrs., 214 F.3d 275, 285 (2d Cir. 2000)

(citing Allen v. McCurry, 449 U.S. 90, 94 [1980]).

       Here, Defendant has provided uncontroverted evidence that the operative facts alleged in

both actions are a part of the same transaction and factual grouping. In the Foreclosure Action,

Plaintiff has argued that the 2015 assignment of mortgage evidenced a standing defect sufficient

to vacate the foreclosure judgment and to dismiss the action. (See, supra, Part I.B. of this

Decision and Order.) In this case, Plaintiff seeks a computation of damages due to Defendant’s


                                                 18
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 19 of 21



alleged failure to notify him of the 2015 assignment of mortgage in accordance with 15 U.S.C. §

1641(g). (See generally Dkt. No. 2 [Plf.’s Compl].) Although Plaintiff seeks dissimilar forms of

relief in the two actions, both the Complaint in this action and Plaintiff’s defense in the

Foreclosure Action involve allegations relating to the origin of Plaintiff’s mortgage and its

subsequent assignment. Harris v. BNS Mortg. Inc., 737 F. App’x 573, 576 (2d Cir. 2017).

        Moreover, Defendant has satisfied all three elements necessary to invoke the doctrine of

res judicata and preclude Plaintiff’s TILA claim. A judgment of foreclosure and sale, even if

obtained by default, is a final adjudication of the merits. See EDP Med. Comput. Sys. Inc. v.

United States, 480 F.3d 621, 626 (2d Cir. 2007) (“Res judicata does not require the precluded

claim to actually have been litigated . . . . That is why it has long been the law that default

judgments can support res judicata as surely as judgments on the merits.”); Henry Modell & Co.,

Inc. v. Minister, Elders & Deacons of Reformed Protestant Dutch Church of City of New York,

68 N.Y. 2d 456, 461 (N.Y. 1986) (“[A] party is not free to remain silent in an action in which he

is the defendant and then bring a second action seeking relief inconsistent with the judgment in

the first action by asserting what is simply a new legal theory.”); Harris, 737 F. App’x at 575.

Additionally, there is no dispute that Plaintiff was a party to the foreclosure action; Plaintiff has

been contesting the foreclosure action for more than eleven years, even after the entry of the

October 26, 2017, foreclosure order. (See, supra, Part I.B. of this Decision and Order.)

Accordingly, the Court must determine whether Plaintiff’s TILA claim could have been raised in

the prior action.




                                                  19
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 20 of 21



         The Court concludes that Plaintiff could have raised his TILA claim in the prior action.13

Assuming Plaintiff’s TILA claim did not arise until he discovered the 2015 assignment of

mortgage, the unrebutted evidence demonstrates that Plaintiff became aware of the 2015

assignment of mortgage in August 2017, prior to the entry of the October 26, 2017, judgment of

foreclosure and sale. Although Plaintiff’s points to the affidavit of Mr. Rosendale in opposition

to Defendant’s position, the Court notes that Mr. Rosendale’s representation fails to rebut the

presumption of the mailing of the 2015 Assignment of Mortgage on August 11, 2017.

Specifically, Mr. Rosendale’s affidavit does not assert that he resided with Plaintiff or that he

had any personal knowledge of what mail was delivered to Plaintiff’s home on August 11, 2017,

or any other day. (See generally Dkt. No. 82, Attach. 1.) Thus, Plaintiff has no basis other than

inadmissible hearsay on which to challenge the affidavit of service of Defendant’s foreclosure

counsel. Inadmissible hearsay cannot be considered on a motion for summary judgment.

Niedzieko v. Del. & Hudson Ry. Co., 18-CV-0675, 2019 WL 1386047, at *38 (N.D.N.Y. Mar.

27, 2019) (Suddaby, C.J.). Accordingly, even if the accrual date was resolved most favorably to

Plaintiff, he would nevertheless have had the opportunity to litigate his TILA claim in the

Foreclosure Action. Because Plaintiff had an opportunity to raise his TILA claim in the related

foreclosure action, and he failed to do so, he is now precluded from re-litigating the waived

claim.




13
        Plaintiff’s reliance on N.Y. RPAPL § 1302-a is misplaced because the statute, by its own
terms, strips neither the October 26, 2017, judgment of foreclosure and sale, nor the Hon.
Christopher E. Cahill’s decision to not vacate the judgement of foreclosure and sale, of its
preclusive effect regarding any other previously waived objections or defenses other than lack of
standing.

                                                 20
     Case 1:18-cv-01494-GTS-DJS Document 87 Filed 03/19/21 Page 21 of 21



       For all of these reasons, the Court finds, in the alternative, that Plaintiff’s TILA claim is

barred under the doctrine of res judicata.

       ACCORDINGLY, it is

       ORDERED that Defendant’s motion for summary judgment (Dkt. No. 69) is

GRANTED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 2) is DISMISSED.

Date: March 19, 2021
      Syracuse, New York




                                                 21
